Citation Nr: 1424526	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to toxic herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.  

This matter is on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.   

The Veteran testified before a Decision Review Officer (DRO) in August 2010.  A transcript of the hearing is of record.

This appeal was remanded by the Board in August 2013 for further development and is now ready for disposition.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  There is insufficient evidence (less likely than not - a less than 50 percent chance) to conclude that the Veteran was exposed to toxic herbicides during active duty service.  

2.  Diabetes mellitus was not shown in service or for many years thereafter, and is not related to service or to toxic herbicide exposure.  


CONCLUSION OF LAW

The Veteran's diabetes mellitus was not incurred during active duty service, and is not related to service or to toxic herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming entitlement to service connection for diabetes mellitus, which he asserts is due to his exposure to toxic herbicides while stationed as the Ubon Royal Thai Air Force Base (RTAFB) from January 1968 to February 1969.  At his hearing before a DRO at the Boise RO in July 2010, he specifically stated that he served during the Vietnam War as an ammunitions specialist in the Air Force, which included the handling and storage of barrels containing defoliants which he believed to be Agent Orange.  

In support of his case, the Veteran has also submitted a number of statements by retired Brigadier General R.S., who was the overall commanding officer of the Veteran's unit, and retired Colonel E.H., both of whom confirmed the Veteran's assertions that some of these Agent Orange barrels leaked and, as a consequence, caused the Veteran to be exposed to the toxic chemicals inside.  The statement of Colonel E.H. is parallel to that of the Veteran and the General and, as a result, the Board will focus primarily on the General report, with consideration of all evidence.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, to include diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); diabetes mellitus is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

For cases involving toxic herbicide exposure.  A veteran shall be presumed to have been exposed to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, where the evidence can establish that the Veteran served on active duty in one of a few specific locations.  38 C.F.R. § 3.307.  Most commonly, these presumptions apply to veterans who served on active duty in the Republic of Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013).

However, exposure to such herbicides is also presumed for veterans who served in specific units along the Korean DMZ from April 1968 to August 1971 and, as is relevant here, for veterans in specific specialties at certain Royal Thai Air Force bases during the Vietnam War.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).

The procedures for establishing exposure to toxic herbicides for veterans stationed in Thailand during the Vietnam War is set forth in the VA Adjudication Procedures Manual (M21-1MR), Part IV.ii.2.C.10.q (May 26, 2014).  Under this section, as is relevant here, exposure will be conceded for veterans who served with the U.S. Air Force in a position which required duty on the air base perimeter (to include security police, dog handlers, etc.).  Exposure will also be conceded for any U.S. Army veteran who served with a military police (MP) unit, or with a military police occupational specialty, on the RTAFBs in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang.  If the evidence does not indicate that a veteran served on a RTAFB in such a capacity, a "Memorandum of Record" will be incorporated into the claims file, which details the use of tactical herbicides in Thailand during the Vietnam War. 

In this case, the Board determines that service connection is not warranted on a presumptive basis, as exposure to toxic herbicides cannot be conceded.  

As an initial matter, the above described Memorandum of Record that is published by VA addressing "Herbicide use in Thailand during the Vietnam Era" was placed in the record in April 2014 and addresses many salient points.  Specifically, the VA Compensation Service has compiled a list of 71 sites outside the Republic of Vietnam were toxic herbicides were used, tested and stored.  However, only limited testing of tactical herbicides was conducted in Thailand, and all such testing was conducted by or under the direction of the U.S. Army Chemical Corps, Fort Detrick, Maryland.  Moreover, while the list does not include routine base maintenance activities, such as range management, brush clearing, weed killing, etc., these vegetation control activities were conducted by the Base Civil Engineer and involved the use of commercial herbicides approved by the Armed Forces Pest Control Board.  

Additionally, according to this Memorandum, "other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand."  

It is important for the Veteran to understand that such a fact is critically important in his case, providing highly probative factual evidence against this claim. 

While there were some indications that commercial herbicides were frequently used for vegetation control, "such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer."  Nevertheless, the Memorandum did acknowledge that unless the claim is inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim, VA should send a request to the Joint Services Records and Research Center (JSRRC) for any information that this organization can provide to corroborate the Veteran's claimed exposure.  

In accordance with this Memorandum, the Veteran's claim was forwarded to the JSRRC in April 2014 with an explanation of his assertions regarding exposure.  Later that same month, the JSRRC responded that the Veteran's Unit records do not document that he or any other member of his unit (the 408th Munitions Maintenance Squadron) loaded, unloaded, handled or were in any other way exposed to toxic herbicides such as Agent Orange while stationed at Ubon RTAFB.  However, the JSRRC conceded, as was mentioned in the Memorandum, that there may have been toxic herbicides used along the fenced-perimeters of the military bases in Thailand.

The question of the fenced-perimeters of the military bases in Thailand will be addressed below.

While both the Memorandum of Record and the JSRRC contemplated possible exposure to those working on the base perimeters, this is not applicable here, as the Veteran was not in a military specialty which required duty on the air base perimeter (to include security police, dog handlers, etc.).  Moreover, there is insufficient evidence for the Board to conclude that to conclude that the Veteran would have any reason to be at the perimeter of Ubon RTAFB at any point.  Namely, none of his personnel evaluations indicated that this was part of his and, most importantly, at his DRO hearing in August 2010; he denied involvement in such activity.  

Based on a detailed review of this record, very unfortunately, the Veteran's own statements provide highly probative factual evidence against a finding that he was ever near the fenced-perimeters of the military bases in Thailand.

Therefore, exposure is not conceded on this basis.

The Board also finds that the evidence does not corroborate the Veteran's assertions of exposure while handling containers inside the base.  In support of his claim, the Veteran has submitted a number of statements made by Brigadier General R.S., the commander of the 8th Tactical Fighter Wing (which included the Veteran's Unit) at Upon RTAFB during the time in question.  In a September 2008 letter, the General stated that members of the Veteran's Unit "would have routinely handled Agent Orange."  In a September 2009 letter, the General stated:
 
Notwithstanding the fact that you could not find a record of Agent Orange at Ubon, I can assure you that we processed thousands of gallons of raw undiluted Agent Orange in 55 gallon drums that had to be off-loaded from airplanes manually by hand and then reloaded onto other aircraft bound for Vietnam.  Unfortunately the barrels leaked from damage from variations in altitude of transport fights and from the labor intensive handling that airman [sic] such as Sgt. Griffith had to do as a matter of daily combat routine.  I visited the [Veteran's Unit] many times and am fully aware that this was the norm at that time.

These statements are substantially consistent with the Veteran's own assertions and other statements submitted.  

The Board has given the General's statements (and others, as well as the Veteran's) very special consideration, given his rank and responsibility during the time in question.  A detailed review of this evidence has been undertaken.  However, it must be stressed that VA has conducted a considerable amount of research regarding the use of tactical herbicides, and especially where it may have been used outside of the Republic of Vietnam, particularly at the base in question over many years.  The research that has gone into this effort has been extensive. 

As was noted in the Memorandum that is of record, there is no history of toxic herbicides such as Agent Orange being loaded, shipped or moved through Ubon RTAFB.  

Although the Board would not suggest that the General is willfully misrepresenting himself, his recollections about toxic herbicides being moved under his command is simply not corroborated by any documentation or VA findings despite a number of investigations.

It is important to note that Agent Orange/herbicides were not flown to Vietnam, but shipped (it is important for the Veteran to understand that the massive amounts of herbicides sprayed over Vietnam were too much for airplanes to carry over such long distances from the United States).  It is not made clear as to why drums of herbicide would be moved from one plane to another (as stated by the General) in Thailand (damaging them, as reported by the General) rather than simply using the same plane that carried to Thailand to bring the cargo to Vietnam.  The drums are never described.  Further, it unclear why herbicides would be flow or shipped thousands of miles from the West Coast of the United States (or points east of Vietnam) to Thailand (passing over or near Vietnam), and then flown to Vietnam for use, as reported (in this regard, it is important to note that Thailand was never used as a base of operation for planes spraying herbicides over Vietnam).  It is never suggested that the herbicides were used on the base, at the fence (a point which the Board would have used to grant this claim), but were, for some reason, moved onto another airplane for use in Vietnam.  The facts cited raise serious questions as to the recollection of events, limiting the probative value of the evidence that supports this claim. 

Unlike medical evidence, the Board is not required to accept factual assertions without other corroborating evidence.  Compare Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) with Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, despite the statements submitted by the Veteran and other people familiar with his service, exposure to toxic herbicides is not conceded.  As such, service connection is not warranted on this basis.  

While the Board would concede the fact that the Veteran moved drums during his military service, and that the General and others saw these drums, the Board finds it less like than not (a less than 50% chance) that the drums the Veteran was exposed to (and that were cited by the General) were, in fact, drums of herbicides being airlifted from one plane to another to go to Vietnam. 

Next, although the Veteran is also not precluded from establishing service connection with proof of actual direct causation, service connection is also not warranted for these disorders on this basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to diabetes while in service.  Significantly, the Veteran's separation physical examination in September 1970 fails to document any complaints of or observed symptoms related diabetes.  

In fact, the post-service evidence does not reflect symptoms related to diabetes for many years after the Veteran left active duty service.  Specifically the first indication of diabetes was not until April 2004, where a list of the Veteran's medications noted that he was taking Glucophage, an insulin drug.  However, at his November 2008 VA examination, he stated that he had been diagnosed with diabetes since 2000.  

In any event, even if the Board were to presume that the onset of his diabetes was in 2000, this is still 30 after he left active duty.  

Indeed, the Veteran has not actually asserted that he has experienced diabetes since 1970.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty or to toxic herbicide exposure, despite his contentions to the contrary.  Specifically, there is no competent medical evidence indicating that the Veteran's diabetes is related to active duty or to his herbicide exposure in particular, and no treating physician has opined that such a relationship exists.   

In considering this claim, the Board has also considered the statements made by the Veteran and others relating his diabetes to his active service and specifically to his toxic herbicide exposure.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of diabetes.  See Jandreau, 492 F.3d at 1377, n.4.  Because diabetes mellitus is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's diabetes are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records, and had all his assertions of toxic herbicide exposure investigated by the Joint Services Records and Research Center.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

A VA examination with respect to the issue on appeal was also obtained in November 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also afforded a hearing before a Decision Review Officer in August 2010.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about how he was exposed to toxic herbicides and the effects of his diabetes. 

Finally, it is noted that this appeal was remanded by the Board in August 2013 for an investigation by the JSRRC regarding the Veteran's assertions of toxic herbicide exposure.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the evidence was sent to the JSRRC for investigation in April 2014, and received an adequate response later that month.  The RO also completed a formal finding of lack of information required to corroborate exposure, which was sent to the Veteran shortly thereafter.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in April 2014.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for diabetes mellitus, to include as due to toxic herbicide exposure, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


